Citation Nr: 1641789	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  08-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, anxiety and hallucinations.

2.  Entitlement to service connection for residuals of a right eye injury.

3.   Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a disability of the lungs.
REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971, with additional service in the Marine Corps Reserve from December 1979 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO in March 2011.  A transcript of her testimony is of record.

In June 2011 the Board remanded the issues shown on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety and hallucinations, that was incurred in or is otherwise related to service, nor may incurrence of psychosis in service be presumed. 

2.  The Veteran does not have residuals of a right eye injury that were incurred in or are otherwise related to service.

3.   The Veteran does not have a skin disorder that was incurred in or is otherwise related to service, to include reported herbicide exposure in service.

4.  The Veteran does not have a low back disability that was incurred in or is otherwise related to service.

5.  The Veteran does not have peripheral neuropathy of the bilateral upper and lower extremities that was incurred in or is otherwise related to service.

6.  The Veteran does not have a bilateral knee disability that was incurred in or is otherwise related to service, nor may incurrence of arthritis in service be presumed. 

7.  The Veteran does not have a disability of the lungs that was incurred in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety and hallucinations, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

2.  The requirements for service connection for residuals of a right eye injury have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

3.   The requirements for service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

4.  The requirements for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

5.  The requirements for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

6.  The requirements for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

7.  The requirements for service connection for a disability of the lungs have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the Veteran a VCAA-compliant letter in November 2007, and the Veteran had ample opportunity to respond prior to issuance of the June 2008 rating decision on appeal.  The RO also sent the Veteran a VCAA notice letter in January 2010 in regard for her claim for service connection for bipolar disorder, and the Veteran had ample opportunity to respond prior to the March 2010 rating decision on that issue. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Special development required when PTSD claim is based on stressor of alleged physical or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(5).  Specifically, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence or the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this case, the Veteran was provided compliant notice in February 2008, and she has been afforded ample opportunity to respond.     

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records are not obtainable and are presumed to have been lost or destroyed while in government custody.  In such a situation VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  As memorialized in an RO memorandum dated in October 2003, all procedures to obtain service treatment record have been followed and any further attempts would be futile.  Otherwise, service personnel records, Social Security Administration (SSA) records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran was also afforded a hearing before the Board, during which she presented oral argument in support of her claim for service connection.

The Veteran has not been afforded a VA examination in support of her service connection claims decided herein.  However, there is no evidence of any of the claimed disabilities disability in service or for many years thereafter, and there is no competent evidence suggesting the current conditions are related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

In its June 2011 remand the Board directed the AOJ to attempt to obtain specific VA and non-VA medical treatment records that had been identified by the Veteran.  Review of the file shows the AOJ obtained the requisite medical treatment records when available, and obtained written confirmation regarding the nonavailability of records that were remote or had been generated by providers no longer in practice.    The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis 

Legal Principles for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis and psychosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service; in such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted in the Duty to Assist section, the Veteran's service treatment records are not available.  In such a situation case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Also, where service medical records were destroyed the veteran is competent to report about factual matters about which he or she had firsthand knowledge, including experiencing pain during service, reporting to sick call and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  Case law does not establish a higher benefit-of-the-doubt standard when service records were lost or destroyed, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule.  Ussery v. Brown, 8 Vet. App. 64 (1995).

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for PTSD, bipolar disorder, depression, anxiety and hallucinations.  There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  However, "hallucinations" are a symptom, not a diagnosis.  

Service connection specifically for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms an in-service stressor; and, (3) credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).  Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Service treatment records (STRs) relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971. The separation examination shows psychiatric evaluation as "normal."

The Board notes at this point that the Veteran asserts that she was raped during service and that the rape resulted in pregnancy.  The Veteran's separation examination shows that she was 8 weeks pregnant at the time of her discharge in December 1971.  The Veteran's daughter GEK was born in July 1972, which is consistent with the child having been conceived during service

STRs relating to the Veteran's period of service in the Marine Reserve include a February 1986 Report of Medical History in which she denied any history of depression or excessive worry or nervous trouble of any sort.

The file contains a VA psychiatric triage note in August 1993 stating the Veteran presented to the Dallas VA medical center complaining of being physically and emotionally harassed by her supervisor in a federal police department and that the supervisor had hit her in the face.  

In December 1993, the Veteran reported nightmares of being shot by her police colleagues and reported she was being constantly harassed as the only female and only African-American in the department.  She stated her problems began in September 1992 when she filed a discrimination and harassment charge against her supervisor; she was eventually terminated in December 1993.  The Veteran asked the VA physician to provide a statement to the effect that her workplace situation was the cause of her condition of stress which the physician declined to do.  

VA treatment records from the Dallas VA medical center dating from the period 1976 to 1993 include an undated VA Form 10-7978b (Patient Profile) in which the Veteran identified as a current concern that she was being sexually harassed on the job as a result of filing a discrimination complaint.

The Veteran returned to VA in October 2000 complaining of recent feelings of low mood.  She admitted past mental health treatment in the early 1990s but had not followed up because she wanted to avoid the stigma of "being crazy."  The Veteran endorsed having been in the military and being a perfectionist.  The clinical impression was rule out bipolar disorder not otherwise specified (NOS) and rule out personality disorder.

The Veteran presented for VA mental health assessment in November 2000.  She complained of nightmares of a particular incident about which she was not allowed to speak.  The clinician diagnosed recurrent major depressive disorder (MDD), rule out bipolar (currently depressed).  In a concurrent psychosocial assessment, the Veteran was asked to identify if she had been in a stressful situation (being attacked, being sexually assaulted or raped, being threatened with a weapon, being in combat, etc.); she responded that she had been involved in a riot in Japan in which a bus was turned over by rioters, and seeing many injuries and much blood during those riots and having nightmares of children and death.

A June 2002 VA nurse practitioner note shows the Veteran complained of nightmares relating to severe harassment she had experienced while working as a police officer.  The Veteran was unwilling to disclose any more information to the clinician.  The assessment was history of severe sexual trauma, probable PTSD.  The Veteran was not interested in services at that time and was provided information regarding the VA sexual trauma program should she want future treatment or consultation.

A VA nurse practitioner note in November 2002 refers to history of PTSD related to sexual harassment as a police officer with associated nightmares.

In May 2003, the Veteran submitted a claim to VA seeking service connection for "paranoid, mentally unstable, memory loss etc."  She stated she was paranoid from having been "brainwashed" and cited "abusive treatment" resulting in nightmares.

The Veteran had a psychiatric evaluation in July 2003 in support of her request for SSA disability benefits.  The examiner noted the Veteran to be a poor historian, vague and evasive, unwilling to elaborate and unwilling to discuss why she was crying.  The examination is silent in regard to any specific stressors during or after service.  The examiner diagnosed depressive disorder NOS of moderate severity and personality disorder with passive-aggressive traits.  The Veteran was eventually granted SSA disability based on affective (mood) disorder (primary diagnosis) and personality disorders (secondary diagnosis); there is nothing in the SSA disability file to relate the Veteran's psychiatric disability to service.  

The Veteran was evaluated by a VA psychiatrist in August 2003 after being observed with a number of compulsive and depressive symptoms.  The Veteran described a significant history of sexual assault: in the service in the 1970s and as a police officer in the 1990s.  She stated she did not report the assault in service because she had promised not to do so; she stated she had reported the assault as a police officer but no action was taken and she was fired.  The psychiatrist's diagnosis was anxiety NOS, depression NOS, psychosis NOS, rule out obsessive-compulsive disorder (OCD), rule out generalized anxiety disorder (GAD), rule out major depressive disorder (MDD), rule out schizophrenia.  

The Veteran presented to the VA mental health clinic for cognitive intake in September 2003.  The Veteran was unable to cooperate with the interview and little information was elicited; the Veteran was offered hospitalization but adamantly refused.  The psychiatrist's diagnosis was psychosis NOS with depression, rule out OCD.

In July 2004 the RO denied pending claims because the Veteran had not submitted STRs; the Veteran did not appeal.  

The Veteran was interviewed in August 2005 by the same VA psychiatrist who had evaluated her in August 2003, having been referred for consultation by her medical doctor.  The Veteran endorsed always feeling paranoid because she had been a police officer.  The psychiatrist noted the same history and same diagnosis he had previously entered in August 2005.  Although the Veteran initially refused medication the psychiatrist convinced her to try medication on a trial basis.

The Veteran presented to the VA mental health clinic in August 2007 at the urging of her family.  The Veteran reported that this time of year was bad because "something" had happened in service that she could not discuss.  The psychiatrist referred her for further assessment.  

In September 2007 the Veteran was interviewed by a VA psychologist.  The Veteran stated she had been forced to carry on a sexual relationship with a superior officer in service, as a result of which she became pregnant.  She reported she had been scheduled for an abortion but the procedure was not performed.  

In September 2007 the Veteran submitted the current claim, seeking service connection for depression, hallucination, anxiety and sexual trauma.

The Veteran presented to the VA mental health clinic in January 2008 seeking urgent treatment for insomnia.  She related being afraid to go to the hospital because she was afraid of being sedated, and explained that while in service she was sedated and when she awoke she found "they had done something" to her.  She stated she was reluctant to discuss her MST because she had promised the Service that she would not do so.  She also stated she was working with a Veterans Service Organization to prepare a claim.  The clinical assessment was depression versus bipolar disorder, and likely PTSD due to military sexual trauma (MST).

The Veteran submitted a formal stressor statement in March 2008.  She asserted therein that she was raped twice during service.  The first assault was by several unknown men in approximately March-April 1970 at Camp Lejeune, North Carolina; the Veteran thereafter was afraid of retribution and asked to be transferred.  The second assault occurred in Okinawa in October 1971; the Veteran went to the aid station seeking treatment for a headache and was raped by the medical corpsman.  As a result of the second rape, she became pregnant and delivered the baby in July 1972.  During both rapes she resisted physically but was overpowered; she provided detailed descriptions of both assaults.  The Veteran stated she had reported these assaults to her mother who is now deceased.  

The Veteran had a VA MST evaluation in March 2008 (report filed in April 2008), performed for the purpose of determining qualification for treatment and intervention (not for the purpose of determining eligibility for disability benefits).  The Veteran reported the two rapes cited above, although on this occasion she described one assailant in Camp Lejeune and several assailants in Okinawa; she also stated that in Okinawa she was raped while she was under total sedation, whereas previously she reported that in Okinawa she was raped while "drugged" but nonetheless conscious and struggling.  She reported that after the rape in Camp Lejeune a male servicemember tried to help her, but he was killed about a week later in possible retribution; the Veteran thereupon requested transfer to another post.  She reported that the incident in Okinawa resulted in pregnancy, although the psychologist noted the Veteran had previously reported the pregnancy resulted from being forced to carry out a sexual relationship with a superior officer.  The Veteran reported she fears retaliation by the military if she reveals her sexual assault experiences.  The Veteran also described having been selected by President Bush to participate in a federal SWAT team in the 1990s although she was unable to identify a year for that event.  Following interview the psychologist diagnosed recurrent MDD, rule out PTSD, rule out psychotic disorder NOS.  The psychologist stated the Veteran had not been given the psychological measures typically administered in an MST evaluation largely because of her circumstantial thought process and inability to recall details surrounding her traumatic experiences.  Also, the Veteran was given no psychological testing, and her self-reported information should be interpreted with caution given her distress, circumstantial thought process and memory difficulties.  The Veteran endorsed enough symptoms to support diagnosis of recurrent MDD, but in regard to PTSD it is unclear when she began to experience symptoms and in response to which stressor.  Further evaluation would be needed to determine if the Veteran's reported auditory and visual hallucinations are evidence of PTSD or some other diagnosis. 

During VA psychiatric outpatient treatment in July 2008, the Veteran reiterated her account of having been raped twice in service, once in Camp Lejeune by multiple males and once on Okinawa.  In regard to the second reported rape, the Veteran stated she had been drugged and had no memory other than events immediately before sedation and immediately after she awakened bleeding vaginally.

In August 2008, the Veteran's VA attending VA psychologist stated the Veteran was able to reference her MST experiences and to indicate those experiences caused her distress but was not able to directly discuss those experiences.  Given her paranoia, the Veteran could not write about her MST experiences due to fear that someone would find her writing.  Given the Veteran's level of paranoia and emotional distress at even the slightest perception of failure it was currently impossible for her to focus on her MST experiences, and the focus of treatment would remain on coping strategies.

In May 2008, the Veteran reported to her attending VA psychiatrist that she felt her nightmares were related to her MST experience because they had images of the man who helped her but was later killed.  However, she declined to talk about her MST further because she wanted to keep those memories "buried."

In February 2009, a VA mental health clinician noted the Veteran presented as slightly grandiose; i.e., stating she worked for the President and was the only female SWAT member in the late 1980s in Washington, DC.  Treatment notes from 1993 showed the Veteran had worked in Washington DC and was a deputy sheriff, so some of the things she said were actually true, but the clinician was unsure how much of what she was saying was exaggeration and how much was true.

The Veteran presented to the VA mental health clinic in August 2009 as very tearful and sad when relating MST incidents that had occurred in service and resulted in two children being born; in November 2009 she again discussed having had two children that were the result of rape,s and in April 2010 she stated she loved her children but hated that both were conceived through MST.  (The Board notes at this point that the Veteran's second child, MAK, was born in September 1977, six years after the Veteran's separation from service.) 

In September 2009, the Veteran was referred to a new attending psychologist.  The Veteran reported being "haunted" by classified information she had learned in service; she also alluded to having been sexually assaulted in service but declined to talk about those assaults.  The psychologist stated the Veteran's presentation with odd behaviors and beliefs, along with paranoid ideation, raised questions about her diagnosis.  Subsequently in September 2009, the Veteran told the psychologist she had been raped by a medical corpsman, who drugged her when she sought treatment for migraine; the Veteran passed out from the injection but had vague memories of a corpsman on top of her and awakened to discover she had been raped.  The Veteran stated she reported the assault to her mother, who kept her secret but also intimated that the Veteran had set herself up for assault by joining the service; she also stated she was picked on in service due to her mixed race and her high moral standards and stated that some of the other female servicemembers may have known about and sanctioned the rape.

In October 2009, the Veteran described to the VA psychologist that she was sent to Saigon in 1970, where she and other female servicemembers were expected to provide companionship for male officers; she tearfully described having been sexually harassed and stated she was transferred to Okinawa at her request.  (The Board notes at this point that the Veteran is not shown to have served in Vietnam.  Service personnel records show she was sent to Okinawa directly from the United States, and the Service Department notified the AOJ in August 2003 and again in April 2008 that no service in Vietnam is shown.)

In January 2010, the Veteran discussed the first reported in-service assault at Camp Lejeune, describing being raped by four males who grabbed her while she was jogging; she was conscious and struggling throughout the ordeal.  In February, she described the second reported in-service assault on Okinawa in which she was raped while sedated for migraine; the psychologist characterized the Veteran as having symptoms of PTSD related to MST.  

In May 2010, the Veteran told her attending VA psychologist that she had been raped by an officer she had offered to help with a project; this third reported rape apparently occurred after service because it prevented her from reconciling with her first husband.  Later in May 2010, the Veteran was voluntarily admitted to VA inpatient treatment for suicidal ideation; she admitted to a previous suicide attempt in service when she discovered she had been impregnated by her rapist.  

A June 2010, VA mental health treatment note states the Veteran was informed by her attending VA psychologist that she appears to meet all criteria for a diagnosis of PTSD due to MST including chronic re-experiencing symptoms, chronic avoidance symptoms and chronic symptoms of hyperarousal.

In November 2010, the Veteran's attending VA psychologist submitted a letter in support of the Veteran's claim.  The letter states as follows.  "[The Veteran] has been under my care since 2009 for individual psychotherapy to address her symptoms of post-traumatic stress disorder and depression related to experiencing 2 sexual assaults while on active duty in the USMC and a third sexual assault while assisting a USMC officer.  [The Veteran] experiences persistent difficulties with intrusive recollections and nightmares of her assaults.  She complains of long-standing problems with sleeplessness related to fear and nightmares, social avoidance related to fear of being victimized again, feelings of shame and humiliation related to her sexual trauma, and difficulty maintaining relationships with men as a result of being assaulted.  In her therapy sessions, she typically presents as severely anxious and agitated with intermittent paranoid thoughts and extreme self-consciousness and fearfulness.  In my opinion, [the Veteran's] symptoms and presentation are entirely consistent with her claim that she was brutally assaulted while on active duty, and her symptoms have resulted in significant social and occupational impairment."

The Veteran's daughter GB submitted a letter to VA in January 2011 stating she had witnessed many of the Veteran's psychological episodes throughout her life.  The Veteran had always been overly strict toward GB as compared to the way she treated GB's brother.  One night the Veteran broke down and told GB of having been raped by another Marine, one whom she had trusted and respected.  No more was said of that incident, but the GB expressed the fear that she may be the product of the assault since she was born shortly after the Veteran's separation from service; this would explain her own difficult childhood because her presence was a constant reminder of the rape.  GB described that the Veteran married her first husband hastily after separation from service and never spoke about her period of active service in the 1970s.  GB also described that on one occasion she discovered a picture of a male Marine in one of the Veteran's photo albums; the Veteran became frantic when asked about the photograph and the albums were never seen again.  

The Veteran testified before the Board in March 2011 that she suffered several sexual assaults during service.  She never told anybody about these assaults except her mother and her husband, who kept these incidents secret.  The Veteran did not tell psychiatrists about these incidents because it would have been a violation of her top secret security clearance to do so.  However, the Veteran testified about the incident in which she sought treatment for migraines but was drugged and assaulted; when she awoke, the perpetrator warned her she would be subject to trial by court martial if she reported the assault.  

Review of the evidence above shows the Veteran has been diagnosed with a number of psychiatric disorder including PTSD, MDD, bipolar disorder, depressive disorder NOS, personality disorder with passive-aggressive traits, psychosis NOS with depression, rule out OCD and rule out schizophrenia.  Accordingly, the first element of service connection-medical evidence of a disability is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the diagnosed psychotic disorders (psychosis NOS and rule out schizophrenia), there is no indication of psychosis having been manifest during the Veteran's period of active service.  There is also no evidence of psychosis in the Veteran's Marine Reserve STRs, and the Veteran is shown to have served as a law enforcement officer until 1993, 22 years after separation from active service.  The Board concludes that a psychotic disorder was not incurred in service or during the presumptive period.  There is also no medical opinion relating a psychotic disorder to service.

Turning to PTSD, the Veteran is shown to have been diagnosed with PTSD; if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  However, just because a physician or other health care professional accepted the appellant's description of her active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this case, entitlement to service connection for PTSD turns on whether the Veteran's claimed in-service stressor, MST, is accepted as credible.  For the reasons below, the Board finds the Veteran's reported stressor to be not credible.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, the Veteran's reported stressor is not related to having been in combat or fear of hostile military or terrorist activity.  When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The Veteran recounts having been raped for the first time in approximately March-April 1970 at Camp Lejeune.  She does not assert having sought medical or psychiatric treatment in service for that assault, so the absence of STRs is not prejudicial.  She asserts she informed her mother, who is deceased and thus not available to verify the contemporaneous report by the Veteran.  She asserts she requested transfer after the assault because she was in fear of her assailants, but her service personnel record shows no such request, nor does the service personnel record reflect any subsequent decline in performance.  In sum, the only evidence supporting the incident is the Veteran's own account.

The Veteran recounts having been raped a second time on Okinawa in October 1971, as a result of which she became pregnant.  She is shown in her separation physical examination to have been 8 weeks pregnant in December 1971, which is consistent with the child having been conceived in October.  The Veteran subsequently gave birth to her daughter, GB (maiden name GEK) in July 1972, which again is consistent with conception in August 1971.  However, GB's birth certificate shows her father to be Mr. GEK, who is listed on the Veteran's separation examination as her husband.  The Veteran submitted a Declaration of Marital Status in July 1976 stating that she and Mr. GEK had married in November 1972, which would be after Ms. GB's birth, but this is contradicted not only by the separation examination but also by Ms. GB's birth certificate, which shows her birth to have been legitimate.  The same Declaration of Marital Status asserts the Veteran and Mr. GEK had separated in August 1974 and were pending divorce, but this is contradicted by the birth certificate of son MKK, who was born to the Veteran and Mr. GEK in September 1977; the birth certificate is silent in regard to legitimacy.  The file does not contain copies of official records pertaining to the Veteran's marriages and divorces.  The Board concludes that the Veteran is not shown to be a credible historian in regard to her marital history, which weighs against her reliability in regard to her experiences in service.

In regard to the second reported rape, the Veteran recounts that she was sedated when she sought treatment for a migraine, although she has been inconsistent in regard to her memories of the attack (in her original accounts she related having been conscious and struggling, while in her later accounts she related having been conscious and aware of the assault only when she awoke).  The file contains a sick slip documenting that on August 8, 1987, the Veteran was excused from duty due to migraine headaches, but this pertains to an episode during the Veteran's service in the Reserve Component, 16 years after the reported assault on Okinawa.  The Board finds the sick slip from 1987 has no probative value toward verifying the stressor that reportedly occurred in 1971.

The Veteran reported a third rape, by a USMC officer.  She did not provide any indication of where or when this assault occurred.  Since she reported that is prevented her from reconciling with her first husband (Mr. GEK), it presumably occurred during the Veteran's tenure in the Marine Reserve, not during her period of active service.  

Addressing all three claimed sexual assaults in service, the Veteran reported on several occasions that both her children were conceived as a result of MST, but this is clearly impossible since MKK was born in 1977, six years after the Veteran's separation from service and one year prior to her enlistment in the Marine Reserve.  She also reported having been made pregnant during an enforced relationship with a superior officer, which is inconsistent with her account of the reported assaults in Camp Lejeune and Okinawa, the first of which was by several unknown males and the second of which was by a medical corpsman.  The Veteran reported having been sexually harassed by superior officers in Saigon, but this is inconsistent with service personnel records that disprove that the Veteran was ever in Vietnam.  The Board also notes the first suggestion of MST was in August 2003, after the Veteran had submitted her initial claim seeking service connection for a mental disorder; prior to August 2003, there are extensive psychiatric treatment records citing sexual harassment during the Veteran's post-service career in law enforcement but silent in regard to any in-service assault or harassment.

The Board finds that, based on the inconsistencies in the Veteran's account, she is an unreliable witness and therefore not credible in reporting her in-service stressors.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  The Board does not question the Veteran's sincerity in making these reports, but she is shown by post-service treatment records to have been delusional for many years; as documented by the SSA examination in July 2003, the Veteran was already noted to be "a poor historian, vague and evasive" when she made her initial claim for service connection.  The Board also does not doubt the sincerity of the Veteran's daughter, Ms. GB, but Ms. GB's observations actually contradict the Veteran's reports (for example, it is not likely that the Veteran would keep a photograph for many years of a male who had forcibly raped her, although it is conceivable that she might have kept a photograph of a male with whom she had a consensual relationship).  Further, Ms. GB was born in 1972 and has no personal knowledge of the Veteran's experiences in service.

In sum, given the number of inconsistencies in the Veteran's report, the Board finds the Veteran has not shown a verified or verifiable in-service stressor on which a diagnosis of PTSD can be based.  The Board acknowledges the favorable opinion of the Veteran's attending VA psychologist, but a medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen, 10 Vet. App. 128, 145; Moreau, 9 Vet. App. 389, 395-96.  Further, there is no indication the VA psychologist was aware of the Veteran's history prior to 2009, to specifically include the reported sexual harassment post-service in 1993; when a medical expert is not fully informed of the pertinent factual premises (i.e., medical history) the probative value of the opinion is reduced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

As regards the diagnosed psychiatric disorders other than PTSD (MDD, bipolar disorder, depressive disorder NOS, personality disorder with passive-aggressive traits, psychosis NOS with depression, rule out OCD and rule out schizophrenia), the Veteran's denial of symptoms at separation from service in December 1971 and again in February 1986, 15 years later, reflects that such disorders did not arise during service.  There is also no medical opinion of record associating any of these diagnoses with service.  
Based on the evidence and analysis above the Board finds the Veteran does not have an acquired psychiatric disorder that is incurred in or otherwise related to service.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, to specifically include the added scrutiny warranted when service treatment records are not available.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.  See also Ussery, 
8 Vet. App. 64.

Service Connection for Residuals of a Right Eye Injury

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971.  The separation examination shows no indication of a right eye injury or abnormality.  Her vision at separation was 20/20.

STRs relating to the Veteran's period of service in the Reserve Component include February 1986 Report of Medical History in which she denied any history of eye trouble.  Her vision again was 20/20.

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She made no complaint of eye problems, and the eyes were normal on examination.

During VA psychiatric outpatient treatment in January 2008, the psychiatrist noticed the Veteran appeared to have difficulty reading, and he arranged for an optometry consult, which was accomplished in March 2008.  The Veteran complained of blurred vision while reading since the 1980s; she did not report any eye injury.  The optometrist examined the Veteran's eyes and found current refractive errors and presbyopia; the examination is silent in regard to any previous injury to the eyes or current residuals thereof.
 
A VA medical instrument technician noted in February 2009 that the Veteran was very unhappy that VA would not replace her broken glasses.  The technician noted that she was a non-service-connected Veteran and that her current bilateral visual acuity was 20/20 corrected.  The technician offered the Veteran a copy of her eyeglass prescription which she refused.

The Veteran presented to the VA emergency room in January 2010 complaining of sudden-onset right eye pain and loss of vision.  She denied trauma and denied any previous history of similar symptoms in either eye.  The clinical impression was corneal abrasion.

The Veteran testified before the Board in March 2011 that she injured her right eye while in the Marine Reserve while putting up tents during a field training exercise.  Medical providers subsequently found scar tissue, and she has now lost all vision in the right eye.  

Review of the evidence above shows the Veteran has been diagnosed with a corneal abrasion, which apparently occurred in 2010, nearly 40 years after separation from service.  The Veteran's eyes were normal on separation from service in 1971 and were again normal on examination in July 2003.  The Veteran was revealed to have refractive errors in March 2008, many years after separation from service, but refractive error of the eye is not a disease or disability for which service connection can be considered.  38 C.F.R. § 3.303(c).

The Veteran asserts on appeal that she injured her eye while participating in a field training exercise in the Reserve Component.  Service connection may be granted for injuries suffered during active duty for training (ADT or ACDUTRA) or inactive duty for training (IDT or INACDUTRA) while serving in the Reserves.  However, there is nothing in the Veteran's Marine Reserve personnel record, such as a line of duty (LOD) investigation or other documentation, demonstrating an eye injury on duty; further, examinations as late as March 2008 showed no evidence of an eye injury, many years after her discharge from the reserves in December 1987.  The Board concludes the Veteran does not have a current right eye disability that is residual of an injury during service, to include the Marine Reserve.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her testimony, her correspondence to VA and her statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Veteran is competent to testify in regard to injuries and observable symptoms in service and since service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's account of an eye injury in service is not credible, given that she has been found in numerous psychiatric treatment reports to be an unreliable historian.  Further, as discussed above there are several treatment notes relating to the eyes many years after separation from service (active service and Reserve Component) in which the Veteran's eyes were noted to be normal, which constitutes clear medical evidence the Veteran's eye injury, if any, did not result in any residuals.  

Based on the evidence and analysis above the Board finds the Veteran does not have residuals of a right eye injury incurred in or otherwise related to service. Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.
 
Service Connection for a Skin Disorder

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971.  The separation examination shows no indication of a skin abnormality. 

STRs relating to the Veteran's period of service in the Marine Reserve include February 1986 Report of Medical History in which she denied any history of skin disease.

The Veteran presented to the VA dermatology clinic in December 2002 complaining of facial rash for the past 30 years, worse in the summer.  The clinical impression was melasma.

In May 2003 the Veteran submitted a claim seeking service connection for "skin problem."  She stated that during field training her whole body had broken out in a rash.  She also stated she was exposed to Agent Orange in service but did not identify where such exposure happened.

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She made no complaint of skin problems, and the skin was normal on examination without evidence of significant rash, scars or lacerations.

The Veteran presented to the VA dermatology clinic in August 2003 complaining of plaques on the scalp and bilateral lower arms.  The clinical impression was psoriasis.  Also noted in August 2003 was continued melasma on the cheeks, which was treated again in November 2003.  
In July 2004 the RO denied pending claims because the Veteran had not submitted STRs; the Veteran did not appeal.  

The Veteran presented to the VA emergency room in June 2006 complaining of a rash in the arms, chest, neck and right thigh.  The clinician noted the Veteran had been exposed to poison ivy a few days earlier.  The clinical assessment was contact dermatitis/poison ivy/urticaria.    

In September 2007 the Veteran submitted the current claim seeking service connection for skin condition.  In February 2008 she submitted a Statement in Support of Claim asserting that her claimed skin disorder is due to exposure to Agent Orange.  

The Veteran presented to the VA emergency room in June 2008 complaining of itching all over her face.  She reported obsessively washing her face approximately 15-20 times per day.  Examination showed no rash, just dry skin.  The Veteran was advised to limit the number of times she washes her face each day, and was provided lotion for dry skin.

In November 2010 the Veteran was referred to the VA dermatology clinic by her primary care physician for evaluation of a lesion on the right breast.  The clinical impression was seborrheic keratosis (benign cystic lesion) and mild comedonal acne.  

The Veteran testified before the Board in March 2011 that she believes her skin problems are related to gas chamber masking exercises in service, which affected her more severely than usual.  The Veteran has been told by others that her skin problems are related to exposure to Agent Orange.

The Veteran asserts on appeal that she performed temporary duty (TDY) in Vietnam and is thus entitled to presumption of exposure to herbicides.  The Veteran's service personnel record shows she was assigned to duty on Okinawa but is silent in regard to the Veteran having been present in Vietnam.  The AOJ asked the Service Department for verification of service in Vietnam but was advised in response through the Personnel Information Exchange System (PIES) that no service in Vietnam could be documented.

As noted above, in October 2009 the Veteran described to the VA psychologist that she was sent to Saigon in 1970 and that she transferred to Okinawa at her request to escape sexual harassment in Vietnam; however, service personnel records show she deployed to Okinawa directly from the United States (embarked at Norton Air Force Base, California, and disembarked at Kadena Air Force Base, Okinawa) and there is no indication the Veteran was ever on orders for Vietnam.  The RO also asked the Service Department to research records to determine if Vietnam service is shown, and the Service Department responded via PIES in August 2003 and April 2008 that no service in Vietnam is shown.  The Veteran is accordingly not shown to have a skin disease or disorder that can be related to presumptive Agent Orange exposure.  

The Veteran testified that she believes her skin problems are related to gas chamber masking exercises.  The Board is aware that masking exercises utilizing tear gas are commonly performed during service as a means of testing the mask for function and enhancing the servicemember's confidence in the mask.  However, the Veteran's separation examination in December 1971 showed no indication of a skin abnormality, and the Veteran denied any history of skin disease in February 1986, 15 years after separation from active service.  The Board concludes she does not have a skin disorder that is related to active service, to include participation in gas chamber masking exercises.

The Veteran may have participated in masking exercises during her service in the Reserve Component.  Service connection may be granted for injury or disease incurred while on ADT/ACDUTRA and may be granted for injury, but not disease, incurred on IDT/INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Veteran is not shown to have had any periods of ADT/ACDUTRA during her Marine Reserve service on which service connection for disease can be considered.  The Veteran may have participated in gas chamber masking exercises during IDT/INACDUTRA, but service connection cannot be considered for a disease, including skin disease, that was contracted during such service.  Further, the Veteran was separated from the Marine Reserve in July 1987, and was found to have no skin abnormalities in July 2003, several years thereafter.  The Board concludes the Veteran is not shown to have a skin disability that is due to service in the Marine Reserve, to include participation in masking drills.    

The Veteran has asserted her personal belief that she has a skin disorder that is etiologically related to service.  However, she is not shown to have had any skin abnormality in service, and she does not have the medical expertise to assert a competent opinion that a current skin disorder is somehow related to service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence and analysis above the Board finds the Veteran does not have skin disorder that is incurred in or otherwise related to service. Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.

Service Connection for a Low Back Disability

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971.  The separation examination shows no indication of a low back injury or abnormality. 

STRs relating to the Veteran's period of service in the Reserve Component include February 1986 Report of Medical History in which she denied any history of recurrent back pain.

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She complained of generalized joint pain, mainly in the bilateral hands, neck and lower back.  She related her low back pain to an accident 10 years earlier in which her car was rear-ended by a bus.  X-ray of the lumbosacral spine showed advanced discogenic disease at L5-S1 and also showed splinting to the left suggesting muscle spasm (X-ray of the cervical spine also showed discogenic disease at C4-7, with foraminal encroachment and straightening suggesting spasm).    

The Veteran testified before the Board in March 2011 that she injured her back while serving in the Reserve Component in the 1980s.  Her unit had been called up for field training exercises.  The Veteran was pushed out of the back of a truck by some other servicemembers engaged in horseplay, causing her to hit and twist her back.  The Veteran reported the injury but was told to get on with the work at hand.  She has been treated since then and now wears a brace and uses a walker.  

Review of the evidence above shows the Veteran was identified as having discogenic disease of the lower back in July 2003, 32 years after separation from service.  Her spine was normal on separation from service in 1971, and there is no documentation of the reported low back injury the Veteran asserts was incurred while training with the Marine Reserve (no LOD investigation or other documentation of injury).  The Veteran also admitted to the SSA examiner that she had a motor vehicle accident (MVA) in approximately 1993 that resulted in a back injury.  

The Board has considered the Veteran's account of back injury during military training with the Marine Reserve, with subsequent chronic or recurrent back pain.  The Veteran is competent to report events in service and continuity of symptoms, but as discussed above the Board has found her to be not credible as a historian.  Further, the Veteran's claims file incorporates extensive medical treatment notes that are essentially silent in regard to low back symptoms except for the few entries summarized above.  In sum, the medical evidence of record does not suggest a low back injury in service, to include Reserve Component service, that has resulted in a current disability.

Based on the evidence and analysis above the Board finds the Veteran does not have low back disorder that is incurred in or otherwise related to service. Accordingly, the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.

Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971. The separation examination shows no indication of a neurological abnormality. 

STRs relating to the Veteran's period of service in the Reserve Component include February 1986 Report of Medical History in which she denied any history of neuritis.

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She complained of intermittent numbness in her legs, but no neuropathy was noted on examination.  

The Veteran testified before the Board in March 2011 that she has neuropathy of the lower extremities related to her low back disorder.  She also testified that she began having tingling and burning of the hands and feet during boot camp.  She testified that her foot problems were originally attributed to wearing boots, but this does not explain her problem with her hands.  

During VA occupational therapy mental health assessment in May 2011 the Veteran complained of falls due to her legs giving way.  She also complained that her hands have no feeling and that she had broken all of her good dishes because her hands and feet give way without warning.  She stated the problems with her legs and feet had unofficially been attributed to wearing boots in service.  Despite this subjective account the assessment is silent in regard to any observed neuropathy of the extremities.

Review of the evidence above shows complaint of numbness and tingling in the hands and feet, but there is no competent medical diagnosis of peripheral neuropathy of any of the extremities.  In that regard, Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The first element of service connection - medical evidence of a current disability - having not been shown, there is no disability for which service connection can be considered, and the claim must be denied.

The Board notes that lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In this case there is no medical corroboration of the Veteran's reported symptoms.  Further, there is no competent and credible evidence of similar symptoms during service.

Based on the evidence and analysis above the Board finds the Veteran does not have peripheral neuropathy of the bilateral upper and lower extremities that is incurred in or otherwise related to service. Accordingly, the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.


Service Connection for a Bilateral Knee Disability

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971. The separation examination shows no indication of an injury or abnormality of the knees. 

STRs relating to the Veteran's period of service in the Reserve Component include February 1986 Report of  Medical History in which she denied any history of "trick" or locked knee, arthritis or bursitis, lameness or other bone or joint deformity.

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She made no complaint of knee problems, and on examination there was no evidence of deformity, swelling or tenderness to direct palpation of any joint.  Muscle tone and mass appeared normal and range of motion of all extremities was normal.  

The Veteran's present claim was received in September 2007, seeking service connection for arthritis of the left and right knees.

The Veteran presented to the VA outpatient clinic in May 2009 of knee instability that caused her to fall.  Examination of the knees showed no swelling but range of motion was limited due to pain.  The clinician stated she would ask the orthopedic clinic to evaluate the Veteran, but there is no indication in VA treatment records that this evaluation occurred.

The Veteran presented to the VA orthopedic clinic in July 2010 complaining of left knee pain.  X-ray revealed early arthritis.  The clinician's impression was degenerative joint disease (DJD) of the left knee.

The Veteran testified before the Board in March 2011 that her knee problems began in boot camp, when she ran a race and tripped.  She was treated for knee pain during service and continued to be treated at VA after separation from service.  VA providers have advised her to have knee replacement surgery, but she does not want to be immobilized for that length of time. 

Review of the file shows the Veteran was diagnosed in July 2010 with early arthritis of the knees.  Accordingly, the first element of service connection is met.

The Board finds at the outset that the Veteran's knees were normal on separation from service.  There was no indication of any knee abnormality in July 2003, 32 years after separation from service, and the disease was characterized as "early" in 2010, nearly 40 years after separation from service.  The Board concludes that arthritis was not manifested during service or during the presumptive period after service, and that service connection cannot be considered for chronic arthritis of the knees under 38 C.F.R. § 3.309.

With service connection for chronic disability being not applicable there is no indication the Veteran's knee disability is related to service.  The Veteran asserts on appeal that her knee problems began in boot camp, but she denied any history of knee problems at the time of her separation from service in 1971.  There is no indication of knee problems during her subsequent service in the Marine Reserve or her career in law enforcement, and as noted above the knees were normal on examination as late as 2003; the earliest clinical indication of knee pain was in 2009.    

Based on the evidence and analysis above the Board finds the Veteran does not have arthritis of the bilateral knees that is incurred in or otherwise related to service. Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.


Service Connection for a Disability of the Lungs

As noted above, STRs relating to the Veteran's period of active duty (January 1970 to December 1971) are not available, except for her enlistment examination in December 1969 and her separation examination in December 1971.  The separation examination shows no indication of an abnormality of the lungs. 

STRs relating to the Veteran's period of service in the Reserve Component include a February 1986 Report of Medical History in which she denied any history of shortness of breath, asthma or chronic cough.

The Veteran presented to the VA medical center in February 2002 complaining of cough.  She was noted to have a spot on the lung that was identified in 2000 but not followed up.  Chest X-ray showed the presence of a pulmonary nodule in the right lower lobe (RLL).  

The Veteran had a VA pulmonary consult in March 2002.  The pulmonologist's impression was that the nodule represented a simple granuloma, and the Veteran's current symptoms represented bronchitis.  The pulmonologist also noted report of shortness of breath for many years, which should be evaluated by means of a pulmonary function test (PFT) after resolution of the current bronchitis.

A June 2002 VA nurse practitioner note shows the Veteran complained of shortness of breath.  The assessment was shortness of breath with unknown etiology.

The Veteran had a VA PFT in June 2002 that showed normal spirometry, lung volumes and diffusing capacity.

In May 2003 the Veteran submitted a claim seeking service connection for a "breathing condition."  In July 2004, the RO denied pending claims because the Veteran had not submitted STRs; the Veteran did not appeal.  

The Veteran underwent an independent medical evaluation in July 2003 in support of her claim for SSA disability benefits.  She complained of shortness of breath and chest pain for the past 10 years.  She reported having a granuloma on the lung and reported using an albuterol inhaler.  Clinical examination of the chest and lungs was grossly normal.  Chest X-ray showed old inflammatory interstitial residuals in both lungs with no alveolar infiltrates with hilar calcifications over the right lower lobe.  PFT was administered; the Veteran made inconsistent effort but the interpretation was no obstructive component present.

The Veteran presented to the VA emergency room in June 2006 with complaint of nausea and vomiting; during screening she reported a history of chronic obstructive pulmonary disease (COPD) although no such history was shown in the treatment records associated with the file.  No current pulmonary dysfunction was noted during clinical examination.

In September 2007, the Veteran submitted the current claim, seeking service connection for a lung condition.  

The Veteran testified before the Board in March 2011 that she has a spot on her lungs and also uses a continuous positive airway pressure (CPAP) machine.  The Veteran asserted her breathing problems are associated with exposure to dust and to "cleaning things" in service.
 
Treatment records associated with the claims file show intermittent complaint of and treatment for respiratory conditions such as sinusitis, viral syndrome, upper respiratory infections, pharyngitis and chest pains associated with angina pectoris; however, in most clinical examinations of record the Veteran had no pulmonary complaints or abnormalities. 

Review of the evidence above shows the Veteran to have subjective shortness of breath, although PFTs and other diagnostics are essentially normal.  She is also shown to have a history of old granuloma and old interstitial lung disease, but there is no indication these old conditions arose during service.  In that regard, the Veteran had no lung disorder noted on separation from service in 1971, and she denied respiratory symptoms in 1986.  The earliest clinical indication of subjective shortness of breath is in 2002, more than 30 years after separation from service.  The Board concludes the Veteran does not likely have a current disorder of the lungs that was incurred in or is otherwise etiologically related to service.

The Veteran has articulated her belief that her symptoms are due to exposure to dust and/or to cleaning activities during service.  However, the etiology of respiratory symptoms is a complex medical question that is not within the Veteran's competence as a layperson, particularly since any possible exposure during service is extremely remote from the first documented complaint of symptoms.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.  There is no indication in this case that any medical provider or examiner has associated the Veteran's respiratory symptoms with service.

Based on the evidence and analysis above the Board finds the Veteran does not have a disability of the lungs that is incurred in or otherwise related to service. Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56; Ussery, 8 Vet. App. 64.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for residuals of a right eye injury is denied.

Service connection for a skin disorder is denied.

Service connection for a low back disability is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a disability of the lungs is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


